NOT PRECEDENTIAL

                           UNITED STATES COURT OF APPEALS
                                FOR THE THIRD CIRCUIT



                                          No. 12-4513
                                          ___________

                               UNITED STATES OF AMERICA

                                                v.

                                      AHMED WALKER,

                                                          Appellant



                     On Appeal from the United States District Court
                         For the Middle District of Pennsylvania
                        (District Court No.: 1-00-cr-00300-003)
                        District Judge: Honorable Sylvia Rambo


                       Submitted under Third Circuit LAR. 34.1(a)
                                 on September 9, 2013

                            (Opinion filed: October 8, 2013)

       BEFORE: RENDELL, JORDAN and GREENAWAY, JR., Circuit Judges


                                      OPINION


RENDELL, Circuit Judge:

       Defendant Ahmed Walker appeals the District Court’s judgment of sentence for

possession of a firearm in furtherance of a drug trafficking crime, conspiracy to
manufacture and distribute a controlled substance, and distribution of a controlled

substance. For the following reasons, we will vacate the judgment entered by the District

Court and remand for resentencing.

                                             I.1

       We write principally for the benefit of the parties and therefore recount only the

facts essential to our review.

       On February 28, 2002, following a seven-day trial, a jury returned a verdict

finding Walker guilty of possession of a firearm in furtherance of a drug trafficking

crime, in violation of 18 U.S.C. § 924(c)(1)(A)(i)-(iii), conspiracy to manufacture and

distribute a controlled substance in violation of 21 U.S.C. § 846, and distribution of a

controlled substance, in violation of 21 U.S.C. § 841.

       On August 18, 2010, the District Court sentenced Walker to a prison term of 289

months, and the Third Circuit affirmed.2 However, on June 29, 2012, the Supreme Court

granted Walker’s petition for a writ of certiorari, vacated the judgment of the District

Court and remanded the case to the Third Circuit “for further consideration in light of

Dorsey v. United States, 567 U.S. ---, 132 S.Ct. 2321, 183 L.Ed.2d 250 (2012).” Walker

v. United States, 133 S. Ct. 66 (2012). Dorsey concerned provisions of the Fair

Sentencing Act which reduced sentences applicable to crack cocaine offenses. 132 S.Ct.




1
  The District Court had jurisdiction pursuant to 18 U.S.C. § 3231. We have jurisdiction
pursuant to 28 U.S.C. § 1291 and 18 U.S.C. § 3742(a).
2
  Due to several appeals and a habeas motion, this was the third of four sentences in
Walker’s case. The instant appeal concerns only the two most recent sentences.
                                             2
2321 (2012). We subsequently remanded the case to the District Court “for resentencing

in light of Dorsey v. United States, 567 U.S. ___ (2012).” (App. 30a.)

       In preparation for resentencing, Walker filed multiple objections to the

pre-sentence report and guideline calculations, including challenges to sentencing

adjustments, the weight of certain controlled substances, and his criminal history. At the

resentencing hearing on December 10, 2012, the District Court noted Walker’s

objections. (Id. at 2a.) However, the Court stated, “I’m going on record to indicate that I

intend today to only resentence you in accordance with what this Court determines to be

an order from the Court of Appeals to resentence only in light of Dorsey versus United

States . . . In other words, I am only going to consider adjusting your sentence to reflect

the change in the counting of crack cocaine and marijuana. And that’s my position.”

(Id.) The District Court did not rule on any of Walker’s objections.

       The District Court then stated that while it was “precluding” Walker from

addressing relevant sentencing factors under 18 U.S.C. § 3553(a), it would hear evidence

pertaining to his post-sentencing rehabilitation. (Id. at 3a-4a.) The District Court heard

testimony from two witnesses concerning Walker’s rehabilitation, and examined

evidence including progress reports on his conduct while in prison. (Id. at 5a-14a.)

Walker was then resentenced to a term of 252 months’ imprisonment, with the Court

varying downward from the guideline range, “based on the fact that [Walker] has

incurred but one write-up in his entire time [in prison] except for one which occurred

most recently.” (Id. at 25a.)



                                              3
                                              II.

       Walker argues that the District Court erred by failing to conduct a de novo

resentencing. Specifically, “[w]hen a conviction on one or more interdependent counts is

vacated on appeal, the resentencing proceeding conducted on remand is de novo unless

we specifically limit the district court's authority.” United States v. Miller, 594 F.3d 172,

181-82 (3d Cir. 2010). As noted above, the Supreme Court vacated the judgment of the

District Court in this case, and we remanded “for resentencing in light of Dorsey v.

United States, 567 U.S. ___ (2012).” (App. 30a.)

       The Government appears to concede that a de novo resentencing was required in

this case. Appellee’s Br. at 14 (“The United States acknowledges these three cases

support re-sentencing de novo . . . .”). However, the Government contends that the

District Court did in fact conduct such a de novo resentencing. We disagree.

       The District Court explicitly stated that it was resentencing Walker, “only in light

of Dorsey versus United States,” and therefore precluded Walker from addressing

sentencing factors under 18 U.S.C. § 3553(a). (App. 2a-3a.) The District Court then

stated that “post-sentencing rehabilitation is a factor that I can consider even if I am just

doing the Dorsey application . . .” and during the hearing received only evidence

concerning Walker’s rehabilitation. (Id. at 3a.) Thus, the clear words and conduct of the

District Court establish that the scope of the resentencing was severely cabined, and that

a de novo resentencing did not occur. Cf. United States v. Davis, 112 F.3d 118, 122 (3d

Cir. 1997) (“[T]he judge should be free to review the efficacy of what remains in light of

the original plan, and to reconstruct the sentencing architecture upon remand . . . .”)

                                              4
       The District Court also did not rule on any of Walker’s objections to the pre-

sentence report and guideline calculations. Fed. R. Crim. P. 32(i)(3)(B) requires that a

court “must--for any disputed portion of the presentence report or other controverted

matter--rule on the dispute or determine that a ruling is unnecessary either because the

matter will not affect sentencing, or because the court will not consider the matter in

sentencing.” “This Rule is strictly enforced and failure to comply with it is grounds for

vacating the sentence.” United States v. Electrodyne Sys. Corp., 147 F.3d 250, 255 (3d

Cir. 1998). The failure of the District Court to address Walker’s objections constitutes

reversible error and further confirms that the resentencing was not de novo.3

                                            III.

       Accordingly, we will vacate the judgment of the District Court and remand for de

novo resentencing.




3
  Because the District Court will conduct a de novo resentencing in this case, we decline
to address on the current state of the record Walker’s argument that the District Court
relied upon an inaccurate criminal history report.
                                             5